Bonner, Associate Justice.
The only question presented by the record in this case, is this: When a judgment of a sister State, rendered by default, which contains the recital that the defendant had been duly cited by personal service, is sued upon in this State, can the defendant contradict the record by denying that he had in fact been thus cited ?
The proper construction of section 1 of article 4 of the Constitution of the United States, that “full faith and credit shall be given in each State to the public acts, records, and judicial proceedings of every other State,” and of the act of Congress of May 26, 1790, which provides * * * “that said records and judicial proceedings, authenticated as aforesaid, shall have such faith and credit given to them as they have by the law or usage in the courts of the State from which such records are or shall be taken,” has given rise to irreconcilable conflict of opinion in the courts of the several States of the Union. In some, it is contended that judgments of sister States, like domestic judgments, should have “ uncontrollable verity, which admits of no plea or proof to the contrary”; and in others, that as to the question of jurisdiction, from “necessity rather than reason,” they should be open to inquiry. (Freem. on Judg., secs. 559-566.)
The Supreme Court of the United States, to which the final determination of such cases appropriately belongs, and its decision of which should have peculiar weight and binding authority, in the elaborate case of Thompson v. Whitman, 18 Wall., 457, reviews many eases upon this question, and announces the conclusion, that neither the constitutional provision nor the act of Congress prevents such inquiry into the jurisdiction of the court of another State, and that the record of such judgment may be contradicted as to the facts necessary to give the court jurisdiction, notwithstanding it may be recited therein that they did exist; and if it be shown that in fact such- jurisdiction did not attach, the judgment is a nullity.
The previous decisions of this court sustain the same view. *115(Norwood v. Cobb, 15 Tex., 500; Norwood v. Cobb, 24 Tex., 551.)
For the error in the court below, in sustaining exceptions to this defense, the judgment is reversed and the cause remanded.
Reversed and remanded.